Name: 93/613/EC: Commission Decision of 26 November 1993 amending Decision 91/649/EEC on the establishment of an addendum to the Community support framework for Community structural assistance in Spain (Andalusia, Asturias, the Canary Islands, Castile-Leon, Catile-La Mancha, Valencia, Extremadura, Galicia, Murcia, Ceuta- Melilla) on the improvement of the condition under which agricultural products are processed and marketed (Only the Spanish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: EU finance;  agricultural activity;  marketing
 Date Published: 1993-11-30

 Avis juridique important|31993D061393/613/EC: Commission Decision of 26 November 1993 amending Decision 91/649/EEC on the establishment of an addendum to the Community support framework for Community structural assistance in Spain (Andalusia, Asturias, the Canary Islands, Castile-Leon, Catile-La Mancha, Valencia, Extremadura, Galicia, Murcia, Ceuta- Melilla) on the improvement of the condition under which agricultural products are processed and marketed (Only the Spanish text is authentic) Official Journal L 294 , 30/11/1993 P. 0030 - 0031COMMISSION DECISION of 26 November 1993 amending Decision 91/649/EEC on the establishment of an addendum to the Community support framework for Community structural assistance in Spain (Andalusia, Asturias, the Canary Islands, Castile-Leon, Catile-La Mancha, Valencia, Extremadura, Galicia, Murcia, Ceuta-Melilla) on the improvement of the condition under which agricultural products are processed and marketed (Only the Spanish text is authentic) (93/613/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 866/90 of 29 March 1990 on improving the processing and marketing conditions for agricultural products (1), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 7 (2) thereof, Having regard to Council Regulation (EEC) No 867/90 of 29 March 1990 on improving the processing and marketing conditions for forestry products (3), After consulting the Committee on the Development and Conversion of Regions, Whereas the Commission approved, by Decision 89/641/EEC (4), the Community support framework for structural assistance in Spain (Andalusia, Asturias, the Canary Islands, Castile-Leon, Catile-La Mancha, Valencia, Extremadura, Galicia, Murica, Ceuta-Melilla); Whereas, by Decision 91/649/EEC (5), the Commission approved the addendum to the abovementioned Community support framework on improvement of the conditions under which agricultural and forest products are processed and marketed, covering the period 1 January 1991 to 31 December 1993; Whereas, by Decision 93/532/EEC (6), the Commission amended the abovementioned Decision having regard to the replenished appropriations and the additional budget resources allocated to the addendum; Whereas the Monitoring Committee for the Community support framework for Objective 1 in Spain decided on 6 July 1993 to allocate ECU 10 million at constant 1993 prices to the addendum to the said Community support framework on improvement of the conditions under which agricultural and forest products are processed and marketed; Whereas the additional budget resources allocated to the addendum require an adjustment of the funding envisaged as Community budget assistance; Whereas the Monitoring Committee set up in Spain within the framework of the implementation of Regulations (EEC) No 866/90 and (EEC) No 867/90 proposed, on 27 October 1993, an amendement to the plan for financing the addendum to the Community support framework; Whereas the amendment proposed by that Committee consists of a new financial plan for the assistance from the Guidance Section of the European Agricultural Guidance and Guarantee Fund (EAGGF) as regards the overall amount and the amounts for each product laid down in Article 2 (b) of Decision 91/649/EEC; Whereas the measures provided for in this Decision are in accordance with the opinion of the Committee for Agricultural Structures and Rural Development, HAS ADOPTED THIS DECISION: Article 1 Article 2 (b) of Decision 91/649/EEC is hereby amended as follows: '(b) an indicative financing plan specifying, at constant 1991 prices indexed until 1993, the total cost of the priorities adopted for joint action by the Community and the Member State concerned, i.e. ECU 445 036 370 for the whole period, and the overall amounts envisaged as Community budget assistance broken down as follows: "(ECU)"" ID="1">1. Forest products> ID="2">1 726 310"> ID="1">2. Meat> ID="2">39 249 433"> ID="1">3. Milk and milk products> ID="2">16 285 103"> ID="1">4. Eggs and poultry> ID="2">2 791 555"> ID="1">5. Livestock: sundry> ID="2">6 418 463"> ID="1">6. Cereals> ID="2">5 211 459"> ID="1">7. Oil seeds > ID="2">15 075 984"> ID="1">8. Wine and alcohol> ID="2">10 617 085"> ID="1">9. Fruit and vegetables> ID="2">33 503 373"> ID="1">10. Flowers and plants> ID="2">207 111"> ID="1">11. Seeds> ID="2">1 153 526"> ID="1">12. Potatoes> ID="2">2 266 231"> ID="1">Total > ID="2">134 505 633"> The resulting national financing requirement of approximately ECU 22 502 744 for the public sector and ECU 288 027 993 for the private sector may be partially covered by Community loans from the European Investment and other loan instruments.' Article 2 This Decision is addressed to the Kingdom of Spain.Done at Brussels, 26 November 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 91, 6. 4. 1990, p. 1. (2) OJ No L 353, 17. 12. 1990, p. 23. (3) OJ No L 91, 6. 4. 1990, p. 7. (4) OJ No L 370, 19. 12. 1989, p. 41. (5) OJ No L 350, 19. 12. 1991, p. 49. (6) OJ No L 260, 19. 10. 1993, p. 25.